Citation Nr: 1329761	
Decision Date: 09/17/13    Archive Date: 09/25/13

DOCKET NO.  03-12 353	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected depression prior to May 25, 2012.  

2.  Entitlement to a rating higher than 50 percent for service-connected depression after May 25, 2012.

3.  Entitlement to an earlier effective date for the grant of a total disability rating for compensation based on individual unemployability (TDIU).

4.  Whether there was clear and unmistakable error (CUE) in the rating decision of January 2002, assigning an effective date of January 12, 2000, for a TDIU.

5.  Whether there was CUE in the rating decision of September 1981 that denied entitlement to a TDIU.

REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and V.C.
ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1973 to June 1977 and from September 1977 to September 1980.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2002 and in August 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In June 2004 and March 2008, the Veteran appeared at hearings before the undersigned Veterans Law Judge.  Transcripts of the hearings are in the Veteran's file.  

In a decision in September 2008, the Board, in pertinent part, denied an initial rating higher than 30 percent for service-connected depression; and remanded the claim of whether there was CUE in the rating decision of January 2002 that assigned an effective date of January 12, 2000, for a TDIU.

The Veteran appealed the Board's decision, denying an initial rating higher than 30 percent for service-connected depression, to the United States Court of Appeals for Veterans Claims (Veterans Court).  

In a Memorandum Decision in November 2010, the Veterans Court vacated and remanded the Board's decision for further proceedings consistent with the decision of the Veterans Court.  



In May 2011 and in June 2011, the Veteran submitted additional evidence and waived initial consideration of the evidence by the RO.  

In a decision in September 2011, the Board remanded the claim for an initial rating higher than 30 percent for service-connected depression and whether there was CUE in the rating decision of January 2002 that assigned an effective date of January 12, 2000, for a TDIU.

The issue of whether there is CUE in the rating decision of September 1981 that denied entitlement to a TDIU is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  Since the grant of service connection, service-connected depression has manifested primarily with symptoms of impaired sleep, mild memory loss, anxiety, depression, and disturbances of motivation and mood, resulting in no more than a moderate degree of social and occupational impairment.

2.  The RO granted entitlement to TDIU in an unappealed January 2002 rating decision; an effective date of January 12, 2000, was assigned.  

3.  The claim for an earlier effective date for the grant of TDIU filed in December 2003 constitutes a freestanding claim, which is barred as a matter of law. 

4.  There was no pending or unadjudicated TDIU claim after the rating decision in May 1995, denying the TDIU claim, applying 38 C.F.R. § 4.16(a) and (b); TDIU claims filed in conjunction with claims adjudicated in December 1995 and in October 1998 were implicitly denied, considering the relatedness of the claims, the specificity of the adjudication, the timing of the claims, and representation. 



5.  The rating decision in January 2002 by the RO, assigning an effective date of January 12, 2000, for the grant of the TDIU claim, did not contain clear and unmistakable error as the correct facts as the facts existed were before the RO and the RO correctly applying the statutory or regulatory provisions extant at that time.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 50 percent for depression prior to May 25, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.7, 4.130, Diagnostic Code (DC) 9434 (2013).

2.  The criteria for a rating higher than 50 percent for depression after May 25, 2012, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.7, 4.130, DC 9434 (2013).

3.  The unappealed rating decision in January 2002, assigning an effective date of January 12, 2000, for the grant of the TDIU claim, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013). 

4.  On the basis of the rating decision in January 2002, the freestanding claim for an effective date earlier than January 12, 2000, for the grant of a TDIU, is dismissed.  38 U.S.C.A. § 7266 (West 2002); 38 C.F.R. §§ 20.1103 (2012); Rudd v. Nicholson, 20 Vet. App. 296 (2006). 

5.  There was no pending or unadjudicated TDIU claim before the TDIU claim was filed in January 2000, including the application of the implicit denial doctrine.  38 C.F.R. § 3.160(c); Cogburn v. Shinseki, 24 Vet. App. 205 (2010). 

6.  The rating decision in January 2002 did not contain clear and unmistakable error of fact or of law in assigning an effective date of January 12, 2000, for the grant of the TDIU claim.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

On the claim for a higher initial rating for depression, the RO provided pre-adjudication, substantial complying VCAA notice on the underlying claim of service connection in a letter dated in March 2000.  Where, as here, service connection has been granted and the effective date and the initial disability rating have been assigned, the claim of service connection has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose of the notice has been fulfilled.  Furthermore, once a claim of service connection has been substantiated, the filing of a notice of disagreement with the RO's decision as to the effective date and the degree of disability does not trigger additional 38 U.S.C.A. § 5103(a) notice.  


Dingess, 19 Vet. App. 473; Dunlap v. Nicholson, 21 Vet. App. 112, 116-117 (2007); Goodwin v. Peake, 21 Vet. App. 128 (2008). 

Regarding the claim for an earlier effective date for the grant of TDIU, on the basis of CUE, the notice and duty to assist provisions of the VCAA are inapplicable.  Livesay v. Principi, 15 Vet. App. 165 (2001). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's file had to be reconstructed.  The file does contain service treatment records, VA and private medical records.  In March 2006, the Social Security Administration indicated the Veteran's records were unavailable.  A formal finding of the unavailability of the records was issued to the Veteran in July 2012.

On the claim for increase, the Veteran was afforded VA examinations in May 2006 and May 2012.  The VA examination in May 2012 is adequate as the VA examiner considered the Veteran's history and described the disability in sufficient detail so that the Board's decision is a fully informed one.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Veteran has not contended and the record does not show that there has been a material change in the disability since the Veteran was last examined by VA. 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Principles for Rating a Disability 

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 

The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155 and 38 C.F.R. § 4.1. 

If there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Rating Criteria

In a rating decision in January 2002, the Ro granted service connection for depression and assigned an initial rating of 30 percent under 38 C.F.R. § 4.130, the General Rating Formula for Mental Disorders, Diagnostic Code 9434, effective from January 12, 2000, date of the grant of service connection.  While on appeal in a rating decision in November 2012, the RO increased the rating to 50 percent from May 25, 2012.



Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for a 30 percent rating are occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and normal conversation), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for the next higher rating, 50 percent, are occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for the next higher rating, 70 percent, are occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 




Under the General Rating Formula for Mental Disorders, Diagnostic Code 9434, the criteria for the next higher rating, 100 percent, are total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health- illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32. 

GAF scores ranging between 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  A GAF scores between 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  




A GAF score of 41 to 50 indicates that the examinee has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in social, occupational, or school functioning (e.g. no friends, unable to keep a job).

Neither the number of symptoms, nor the type of symptoms, nor the GAF score controls in determining whether the criteria for the next higher rating have been met.  It is the effect of the symptoms, rather than the presence of symptoms, pertaining to the criteria for the next higher rating, that is determinative.

Evidence

On a private psychiatric evaluation in October 1999, on mental status evaluation, the Veteran was described as casually dressed.  He was alert, oriented, and cooperative.  His thoughts were logical and sequential.  There were no hallucinations, delusions, psychosis, or thought disorder.  Insight was limited. Judgment was adequate.  Speech was clear.  Long term memory was adequate, but short term the Veteran was forgetful.  The Veteran expressed suicidal ideation without a plan.  

VA records show that in January 2000 the Veteran complained of felling worthless and he complained of difficulty sleeping.  In December 2000, on evaluation for chronic low back pain, it was noted that the Veteran was depressed with suicidal ideation and he was referred to the mental health clinic.  On evaluation by the mental health service, the Veteran denied suicidal ideation.  He stated that his primary concern was pain, not depression, but he did state that the pain was so bad it would make anybody depressed.  No further mental health services were indicated.

In March 2002, the Veteran's medical history included anxiety and depression.  

In June 2004, the Veteran testified that he was depressed all the time.  


VA records show that in January 2006 the Veteran denied symptoms of depression, anxiety, memory loss, or sleep disturbances.  

On VA examination in May 2006, the Veteran stated that he felt depressed most of the time, because he could not work or pursue leisure activities due to severe back pain.  The Veteran stated that he felt irritable at times due to back pain, but he had learned to control his anger.  He described problems sleeping due to pain, low energy, a feeling of worthlessness.  He denied suicidal ideation.  

The Veteran stated that he was nervous and fearful that he would end up paralyzed.  He further stated that he had problems with employment due to severe back pain and that had not worked since 1985.  He stated that he was close to his daughter, his brother, and his sisters, but he was estranged from his son and another brother.  He reported that he had one best friend, but others had drifted away.  

On mental status evaluation, the Veteran was casually groomed.  He was anxious.  His mood was depressed and tearful at times.  He was anxious about his back pain and that he would be paralyzed.  There was no delusional thinking, hallucinations, or suicidal or homicidal ideation.  The Veteran was fairly well-oriented.  Long-term memory was fair.  Short term memory was good.  He was able to reason abstractly and interpret proverbs.  His judgment was fair.  He denied compulsive or ritualistic behavior.  His speech was over elaborated and tangential and mildly pressured.  He did not have panic attacks.  The VA examiner commented that the Veteran's loss of functioning was primarily due to severe back pain, and secondarily due to anxiety and depression, because of back pain.  The VA examiner also stated that the  chronic back pain had interfered with the Veteran's ability to work and to develop social relationships, resulting in feelings of isolation, detachment, and worthlessness.  The Global Assessment of Functioning (GAF) score was in the range of 55 to 60.  





VA records from September 2006 to May 2010 show that the Veteran was followed for chronic back pain and other health problems.  The Veteran received injections and nerve blocks for his back and neck pain.  Prior to each procedure, the Veteran was asked about his mental health.  For the majority of the times, the Veteran described symptoms of depression, anxiety and hopelessness.  The Veteran consistently denied thoughts of harming himself or others or having violent or aggressive behavior.  

In March 2008, the Veteran testified he had not attempted suicide, but had thought about it.  

VA records in May 2008 show that on evaluation for chronic back pain the Veteran complained of a lack of energy, a lack of interest in doing things, tiredness, and difficulty sleeping.  He also described feelings of sadness and hopelessness, but he denied irritability.  He stated that he had thoughts of suicide, but he had no plan because of his concerns for his children.  The assessment was depression, probably secondary to ongoing pain and occasional thoughts of suicide.  

In May 2008 on a mental health evaluation, the Veteran had did not exhibit any elements of immediate danger to himself.

On VA examination in May 2012, the Veteran stated that he was single and that he had a friend, who lived with him.  He stated that his friend helped him with chores and physical tasks and that they occasionally went out to eat.  The Veteran stated that quite often he saw his two children.  The VA examiner noted that the Veteran brightened when he spoke of his grandchildren.  The Veteran stated that he did not sleep well and that he was depressed, because of back pain.  The Veteran stated that he could remember to pay his bills, but is friend often helped him to remember to take his medication.  He denied suicidal ideation.  



The VA examiner summarized the Veteran's current symptoms to include depressed mood, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events, and disturbances of motivation and mood.  The clinical diagnosis was major depression, recurrent, moderate.  

The VA examiner concluded that the Veteran's disability was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The GAF score was 55.  

Analysis

Since the grant of service connection, considering the VA records, including the GAF scores in the range of 55 to 60, the reports of VA examinations, as well as the Veteran's competent and credible lay statements, the Veteran's depression has not materially changed and the disability picture more nearly approximates or equates to the criteria for a 50 percent rating, namely, occupational and social impairment with reduced reliability and productivity due to symptoms such as memory impairment, impaired judgment, and disturbances of motivation. 

As for a rating higher than 50 percent during the appeal period, considering the VA records, including the GAF scores in the range of 55 to 60, the reports of VA examinations, as well as the Veteran's competent and credible lay statements, the Veteran's depression does not more nearly approximate or equate to the criteria for a 70 percent rating, namely, impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood, due to such symptoms as: obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); or spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.


While there is evidence of limited social interactions, there is no evidence that the Veteran is unable to establish and maintain social relationships as he lives with a friend and he has a positive relationship with most of his close family members, including his daughter and grandchildren, sisters, and a brother.  

While the Veteran has on occasion complained of suicidal ideation, one of the symptoms of the criteria for a 70 percent, as in October 1999, December 2000, March 2008, and May 2008, he has also denied suicidal ideation as in December 2000 and he consistently denied thoughts of harming himself when questioned in September 2006, March 2007, and December 2008.  The Veteran explicitly denied thoughts of suicide on VA examination in May 2012.  

It is not the type of symptoms, in this case, suicidal ideation, that is determinative of whether the criteria for the next higher rating have been met.  It is the effect of the symptoms that is determinative.  Stated in other way, the mere presence of suicidal ideation does not equate to the criteria for a 70 percent rating, rather it is the effect or degree of impairment in occupational and social functioning that needs to be determined.  

Here, the VA examiner concluded that the Veteran's disability was manifested by occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

Also the GAF scores in the range of 55 to 60 are indicative of moderate difficulty in social and occupational functioning.  In the context of a GAF score, the effect of suicidal ideation is associated with serious impairment in social and occupational functioning.  





Considering the overall effect of suicidal ideation and the other psychiatric symptoms on the Veteran's occupational and social impairment, the disability picture presented does not more nearly approximate or equate to occupational and social impairment with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  

And the evidence does not more nearly approximate or equate total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

For the foregoing reasons, the Board finds that an initial rating of 50 percent from the date of service connection is warranted, but the preponderance of the evidence is against a rating higher than 50 percent at any time during period. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 




If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability is encompassed by the General Rating Formula for Mental Disorders under Diagnostic Code 9434, and the assigned schedule rating is adequate.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology, and the Veteran does not have symptomatology not already encompassed by the General Rating Formula.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

Total Disability Rating for Compensation based on Individual Unemployability

During the appeal period, the Veteran has been rated total disabled based on individual unemployability.  

Earlier Effective Date on the Basis of a Freestanding Claim  

In a rating decision in January 2002, the RO granted a TDIU, effective January 12, 2000, under 38 C.F.R. § 4.16(a).  The Veteran was notified of the decision and of his appellate rights by letter in March 2002.  He did not appeal the effective date assigned.  Rather, in a statement received in June 2002, the Veteran's attorney stated "Veteran agrees w/granting of TDIU and DEA."  

Analysis 

In a statement in December 2003, the Veteran asserted that an earlier effective date for the grant of a TDIU was warranted.  


Except for a CUE claim, which is addressed separately, the Veteran did not disagree or initiate an appeal of the effective date assigned for a TDIU by the RO in the rating decision in January 2002.  

And no new and material evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the rating decision to the Veteran to have been considered as having been filed in connection with the claim.  38 C.F.R. § 3.156(b).  Accordingly, the rating decision in January 2002 by the RO, assigning an effective date of January 12, 2000, for the grant of a TDIU, became final (also referred to as finality).  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a) and 20.1103.  

The only remedy to overcome finality is by a request for revision based on clear and unmistakable error, which is separately addressed.  38 C.F.R. § 3.105(a).  Otherwise, a claimant may not properly file, and VA has no authority to adjudicate, a freestanding earlier effective date claim in an attempt to overcome the finality of an unappealed RO decision.  Rudd v. Nicholson, 20 Vet. App. 296, 300 (2006).  Therefore the claim for an effective date earlier than January 12, 2000, for the award of a TDIU on the basis of a freestanding claim must be dismissed.  Rudd, at 300.  

Earlier Effective Date on the Basis of a Pending Claim and Consideration of the Implied Denial Doctrine 

As for a date before January 12, 2000, on the basis of a pending or unadjudicated claim for the total disability rating, that is, a claim that is not finally adjudicated.  38 C.F.R. § 3.160(c), before January 2000, the service-connected disabilities were chronic lumbosacral strain with degenerative joint disease, rated 40 percent, and dermatophytosis of the left foot, residuals of a fracture of the right 5th metacarpal, and postoperative coccydynia, each rated noncompensable.  The combined rating was 40 percent, which did not meet the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a). 


A total disability rating may be assigned, where the schedular percentage requirements have not been met on an extraschedular basis, when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).

An informal claim as any communication or action, indicating intent to apply for a VA benefit from a Veteran.  38 C.F.R. § 3.155(a) (2002).  The informal claim must identify the benefits sought.  Where a Veteran  submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the Veteran is entitled to a total rating for compensation purposes based on individual unemployability.  Roberson v. Principi, 251 F. 3d 1378 (Fed. Cir. 2001).  

The Board must review the claim in a liberal manner to identify and adjudicate all reasonably raised claims.  Norris v. West, 12 Vet.App. 413, 417 (1999).   

In September 1980, the Veteran filed a claim for VA disability compensation.  He also claimed to be totally disabled.  In a rating decision in January 1981, the RO granted service connection for chronic lumbosacral strain with degenerative joint disease, rated 20 percent; coccydynia, postoperative, rated 0 percent, residuals of fracture of the right fifth metacarpal, rated 0 percent; and dermatophytosis of the left foot.  The combined rating was 20 percent, effective September 12, 1980, the date of receipt of the claim.  In January 1981, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision. 

In February 1981, the Veteran filed a claim for increase for his service-connected back disability.  He stated that his disability was so bad that he could not work.  On an employer-certified VA Form 21-4192 received in July 1981, the Veteran's employer indicated that the Veteran was currently working between 25 and 30 hours per week as a painter's helper.  




In a rating decision in September 1981, the RO denied the claim for increase and the claim for a total disability rating for compensation based on individual unemployability pursuant to 38 C.F.R. § 4.16.  In September 1981, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision. 

In December 1981, the Veteran filed a claim for a higher rating for his service-connected back disability.  He submitted a VA medical certificate of an examination, during which he reported that he had lost three jobs since 1980 because of his back.   In a rating decision in December 1981, the RO denied a disability rating in excess of 20 percent for the back disability.  In December 1981, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision.  

In May 1982, additional VA records, pertaining to the service-connected back disability, were received.  In a rating decision in May 1982, the RO readjudicated the claim, and denied a disability rating higher than 20 percent for the back disability.  In May 1982, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision.

In a rating decision in December 1982, the RO denied a rating higher than 20 percent for the back disability.  In January 1983, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision.  
 
In rating decisions in January 1985 and May 1985, the RO denied a rating higher than 20 percent for the back disability.  The Veteran appealed the rating decisions and in the notice of disagreement he asserted that he had not been able to hold a steady job since his discharge from service in September 1980.  In October 1985 the Board denied the claim for a rating higher than 20 percent for the back disability decision was final by operation of law.




In November 1986, on VA examination the Veteran stated that he had been unemployed for about last six months.  In a rating decision in December 1986, the RO denied a rating higher than 20 percent for the back disability.  In December 1986, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision.

In December 1990, the Veteran filed a claim for a higher rating for his back disability.  He asserted that he was totally disabled and unable to maintain any level of employment.  In a rating decision in April 1991, the RO denied a rating higher than 20 percent for the back disability.  In May 1991, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision, and it became final by operation of law.  

There was no further correspondence from the Veteran or his representative until January 1994.  In January 1994, the Veteran filed a claim for a higher rating for his back disability.  He also asserted that he could not work due to his back disability.  On a formal application received in January 1995, he indicated that had last worked in April 1990.  In a rating decision in May 1995, the RO denied a rating higher than 20 percent for the back disability and denied the TDIU claim pursuant to 38 C.F.R. § 4.16(a) and (b).  In June 1995, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision. 

In a rating decision in December 1995, the RO increased the rating for the back disability to 40 percent, but did not specifically address a pending TDIU.  The RO notified the Veteran of the rating decision and of his appellate rights, but he did not appeal the rating decision and the rating decision became final by operation of law. 

In June 1998, the Veteran requested a re-evaluation of his service-connected disabilities.  On VA examination in September 1998, the Veteran stated that since his discharge from service he had worked off and on due, but last worked in 1984 or 1985 and that he was receiving Social Security benefits.  In a rating decision in October 1998, the RO denied a rating higher than 40 percent.  


In October 1998, the RO notified the Veteran of the rating decision and of his appellate rights.  He did not appeal the rating decision.  

There was no further correspondence from the Veteran until he filed a claim on January 12, 2000.  
Analysis 

To the extent there was a pending claim for a TDIU before the rating decision in September 1981, the pending claim was final adjudicated under 38 C.F.R. § 3.160(c), because the RO denied the TDIU claim and the Veteran did not appeal the adverse determination.  To the extent there was a pending claim for a TDIU before the rating decision in May 1995, the pending claim was final adjudicated under 38 C.F.R. § 3.160, because the RO denied the TDIU claim and the Veteran did not appeal the adverse determination.  38 C.F.R. § 3.160(c); see Adams v. Shinseki, 568 F.3d 956, 960 (Fed.Cir. 2009) (a claim for benefits, whether formal or informal, remains pending until it is finally adjudicated); see Cogburn v. Shinseki, 24 Vet. App. 205, 210-213 (2010) (a subsequent final adjudication of a claim identical to a pending claim that had not been finally adjudicated terminated the pending status of the earlier claim).  Stated differently there was no pending or adjudicated TDIU claim before December 1995.  

To the extent the Veteran argues that TDIU claim was not addressed in the rating decisions in December 1995 and in October 1998, which adjudicated other claims, but not a TDIU claim, the implicit denial of the TDIU claim applies even though the RO did not expressly address the claim in either rating decision.  See Cogburn v. Shinseki, 24 Vet. App. 205 (2010) (defining the implicit denial doctrine).   

In Cogburn, the Veterans Court identified several factors in determining whether the implicit denial doctrine applies.  The first factor is the relatedness of the claims.  





In the claim for increase for the service-connected back disability after the rating decision in May 1995, the Veteran submitted evidence that he was not employed and on Social Security when he was followed for back pain (private medical records in April 1995).  

After the rating decision in December 1995 and up to the rating decision in October 1998, in other claims, including a claim for increase for the service-connected back disability, the Veteran submitted evidence that he was disabled due to his back disability (private medical records in April 1998) and on VA examination in September 1998, it was noted that the Veteran had not worked since 1984 or 1985 and he was on Social Security.  

In filing a claim for increase, it is presumed that the Veteran is seeking the maximum benefit allowed by law and regulation and the claim remains in controversy where less than the maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38-9 (1993).  In 1995 and 1998, the maximum rating for the service-connected disabilities was a combined rating of a schedular 100 percent rating or a total disability rating for compensation based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (clarifying the term "claim" and in a claim for increase, where the Veteran expressly raises a claim for a total disability rating on the basis of individual unemployability or the claim is reasonably raised by the record, the claim is not a separate claim, but a part of a claim for increase).  For these reasons the claims for increase and the TDIU claim are closely related. 

The second factor is the specificity of the adjudication, that is, does the adjudication allude to the pending claim in such a way that it could reasonably be inferred that the claim was denied.  The rating decision in December 1995, followed the rating decision in May 1995, denying the TDIU claim on a schedular and extraschedular basis, by seven months and while the RO increased the rating for the back to 40 percent and the combined rating was also increased to 40 percent, the Veteran still do not meet the schedular criteria for a TDIU.


Under the circumstances a reasonable person would be on notice that a TDIU claim on a schedular basis was denied.  As for a TDIU on an extraschedular basis, a reasonable person would be on notice that a TDIU claim was denied, because there was no evidence of a change in the Veteran's unemployability status from when the TDIU claim was denied in the rating decision in May 1995, although the rating for the back disability had increased to 40 percent.   

In the rating decision in October 1998, the RO continued the 40 percent rating for the back, after the termination of a temporary total rating following back surgery in April 1998.  The RO also denied the claim for special monthly compensation based on the aid and attendance or housebound status.  In the rating decision, provided to the Veteran, the RO stated the an extraschedular rating for the back under 38 C.F.R. § 3.321(b)(1) was considered but that the disability did not present such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Veteran still did not meet the schedular criteria for a TDIU and under the circumstances a reasonable person would be on notice that a TDIU claim on schedular basis was denied.  Although the RO alluded to "marked interference with employment" although in the context of 38 C.F.R. § 3.321(b) not 38 C.F.R. § 4.16(b), a reasonable person would have had sufficient notice that he would not be awarded any additional benefits based on his unemployment status.  Munro v. Shinseki, 616 F.3d 1293, 1299 (Fed. Cir. 2010).   

The third factor is the timing of the claims.  The Veteran filed the claims for increase, including reference to being totally disabled, at the same time.  







The fourth factor is whether the Veteran was represented.  Although the Veteran was not represented by an attorney, rather he was represented by either a national service organization or a state service organization, a liberal reading of the Veteran's pleadings raised the TDIU claim in each instance, but the RO adjudicated the claim for increase, but did not specifically address the TDIU claim.  

For above reasons, the Board concludes that the implicit denial doctrine does apply and the facts of the case support the relatedness of claims, the specificity of the adjudication, the timing of the claims, and whether the claimant was represented at the time the claims were filed in the context that the Veteran raised the TDIU claim.  Cogburn, at 215-17.

In summary, the rating decision in May 1995, denying the TDIU claim pursuant to 38 C.F.R. § 4.16(a) and (b), terminated the pending status of any earlier TDIU claim.  38 C.F.R. § 3.160(c); see Cogburn, at 210-213 (a subsequent final adjudication of a claim identical to a pending claim that had not been finally adujudicated terminated the pending status of the earlier claim).  And the implicit denial doctrine applies to any pending TDIU claim at the time of the rating decisions in December 1995 and in October 1998.  Cogburn, at 215-17. 

As there was no pending or unadjudicated TDIU claim under 38 C.F.R. § 3.160(c) before January 12, 2000, there is no factual or legal basis for an earlier effective date under 38 C.F.R. § 3.400(o).

Earlier Effective Date based on Clear and Unmistakable Error 

The Board now turns to the question of whether CUE existed in the rating decision in January 2002 by the RO assigning the effective date of January 12, 2000, for the grant of a TDIU.



A final and binding RO decision will be accepted as correct in the absence of clear and unmistakable error.  Such a final decision may, however, be reversed or amended where evidence establishes that it was a product of clear and unmistakable error and the reversal or amendment will have the same effect as if the corrected decision had been made on the same date as the reversed or amended decision. 
38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

Clear and unmistakable error is defined as follows: either the correct facts, as the facts were known at the time, were not before the adjudicator; or the statutory provisions extant at the time were incorrectly applied.  

It is the sort of error which, had it not been made, would have manifestly changed the outcome at the time it was made.  It is an undebatable error, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed.  

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication.  Russell v. Principi, 3 Vet. App. 310 (1992) (en banc).

Clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different, but for the error such that even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Fugo v. Brown, 6 Vet. App. 40, 43-45 (1993). 

If a claimant wishes to reasonably raise clear and unmistakable error there must be some degree of specificity as to what the alleged error is; and, unless it is the kind of error that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error.  Fugo, at 44.



The Facts and the Law 

At the time of the rating decision in January 2002, pursuant to 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.400(o)(1), the effective date of the award of an increase in compensation is the date of claim or the dated entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1)(2002).  

The exception to 38 C.F.R. § 3.400(o)(1), allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date, otherwise, the effective date is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)(2002).

A claim for a TDIU is, in essence, a claim for an increase in compensation.  Norris v. West, 12 Vet. App. 413, 420 (1999).  Therefore, the effective date provisions for  an increase in compensation apply to a TDIU claim.  Hurd v. West, 13 Vet. App. 449 (2000). 

Based on the existing facts and law at the time of the rating decision in January 2002 rating decision, there are two potential dates for the effective date for the grant of a TDIU on basis of clear and unmistakable error.  The first date is January 12, 2000, the date the RO accepted as the date of claim under 38 C.F.R. § 3.400(o)(1)(general rule).  Second, a date between January 12, 1999, and January 12, 2000, under the exception to the general rule under 38 C.F.R. § 3.400(o)(2), that is, the earliest date as of which it was factually ascertainable that an increase in disability had occurred, if the claim was received within 1 year from such date.  

Before January 2000, the Veteran's service-connected disabilities were chronic lumbosacral strain with degenerative joint disease, rated 40 percent, and dermatophytosis of the left foot, residuals of a fracture of the right 5th metacarpal, and postoperative coccydynoia, each rated noncompensable.  The combined rating was 40 percent, which did not meet the schedular percentage requirements for a TDIU under 38 C.F.R. § 4.16(a).  


On VA examination in September 1998, it was noted that the Veteran had not worked since 1984 or 1985 because of his back and that the Veteran was receiving Social Security benefits.  

In an assessment in October 1999, for employment history, it was noted that the Veteran had worked in construction, carpentry, and painting until about 1984 or 1985, when he was unable to continue to work and the Veteran had applied for Social Security benefits. 

In the rating decision in January 2002, the RO increased the ratings for service-connected chronic lumbosacral strain with degenerative joint disease to 60 percent, for dermatophytosis of the left foot to 10 percent, and for postoperative coccydynia to 10 percent.  The RO also granted service connection for tinnitus and assigned a 10 percent rating.  The combined rating was 70 percent.

In the rating decision, the RO noted that on VA Form 21-8940 (application for a TDIU), received in May 2001, the Veteran indicated that he had last worked full time in 1985, which was more than one year before he filed a claim for increase in January 2000.  

As the evidence in September 1998 establishes that the Veteran was unable to work due to his service-connected back disability since 1984 or 1985, which was more than one year prior to the date of claim in January 2000, the effective date under 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o) is the date of receipt of claim, that is, January 12, 2000.  See Gaston v. Shinseki, 605 F.3d 979, 984 (Fed. Cir. 2010) (a veteran's claim for increased compensation must be filed within one year of the increase in disability, as shown by the evidence, in order to obtain an effective date earlier than the date of claim under 38 U.S.C.A. § 5110(b)(2)).  Also January 12, 2000, was the earliest date that the Veteran met the schedular percentage requirements for TDIU under 38 C.F.R. § 4.16(a) (2002).




Stated differently, the exception to the general rule for the effective date for an increase in disability under 38 C.F.R. § 3.400(o)(2) does not apply, which eliminates any effective date between January 12, 1999, and January 12, 2000. 

The RO found that the Veteran became unemployable more than one year prior to the date his claim was received and correctly applied the statutes and regulatory provisions in effect at that time.  

Finally, the Veteran has asserted that the RO failed to considered evidence in the record showing he was on SSA disability since 1981, and that in August 1982 he had severe employment limitations and was in need of vocational rehabilitation, and that the RO failed to appropriately consider evidence in the record which would have entitled him to higher ratings for his service-connected disabilities.  

While the Veteran may disagree with how the evidence was weighed by the RO in coming to the assignment of the January 12, 2000, effective date; an attack on how the facts were weighed at the time of the January 2002 rating decision cannot constitute a valid claim of CUE.  See Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The Veteran has not otherwise shown that the correct facts, as they were known at the time, were not before the adjudicators. 

While the Veteran contends that a TDIU claim has been pending since the 1980s, as explained above there was no pending or adjudicated TDIU claim before January 2000.  Moreover a pending claim is not subject to CUE, because a pending claim is not a finally adjudicated claim. 

In summary, clear and unmistakable error of fact or of law is not established in the  rating decision in January 2002 by the RO, assigning an effective date of January 12, 2000, for the grant of the TDIU claim, which was in accordance with 38 C.F.R. § 3.400(o). 

      (The Order follows on the next page.).


ORDER

From the date of service connection, a 50 percent rating for service-connected depression is granted.  

From the date of service connection, a rating higher than 50 percent for service-connected depression is denied.

As a freestanding claim, the claim for an earlier effective date for the grant of a total disability rating for compensation based on individual unemployability is dismissed.

An earlier effective date for the grant of a total disability rating for compensation based on individual unemployability on the basis of a pending or unadjudicated claim is denied. 

The claim to revise or reverse on the basis of clear and unmistakable error in the rating decision in January 2002 by RO, assigning an effective date of January 12, 2000, for the grant of the claim of a total disability rating for compensation based on individual unemployability is denied.


REMAND

The Veteran has raised clear and unmistakable error in the rating decision in September 1981 by the RO, denying a total disability rating for compensation based on individual unemployability. 

As the claim has not been addressed by the RO in the first instance, further procedural development is needed.  





Therefore, the claim is REMANDED for the following action:

Adjudicate the claim of whether there was clear and unmistakable error in the rating decision in September 1981 by the RO, denying a total disability rating for compensation based on individual unemployability. 

If the claim is denied, furnish the Veteran and his attorney a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


